 I)t('ISI()NS ()F NAIONAI_ LABOR REI.A(IONS BOARDJay Dee Transportation, Inc. and Tom For Transpor-tation Corp. and IAcal 854, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 29 C'A 6436July 23, 1979DECISION AND ORDERBY CIAIRMAN FANNING ANI) MEMBERS JENKINSANI) TRU ISI)AIL.On May 15, 1979, Administrative aw Judge Mar-vin Roth issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of' Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached [)ecision in light of the exceptions and briefand has decided to affirm the rulings. findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Jay Dee Transportation,Inc., and Tom For Transportation Corp., Commack.New York, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.I In sentences 10. 11, and 13 in sec. Il,A. of his Decision the Administra-tive Law Judge inadvertently referred to the testimony of James DeLuca asbeing that of Tom Terranova. We hereby correct these errors.DECISIONSTATEMENT OF TIlE CASEMARVIN ROTH, Administrative Law Judge: This case washeard in Brooklyn, New York, on December 14, 1978. Thecharge was filed on May 30,' by Local 854, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein the Union). The complaint,which issued on July 14, alleges that Jay Dee Transporta-tion Inc. and Tom For Transportation Corporation (hereinrespectively Jay Dee and Tom For and collectively theCompany or Respondent), violated Section 8(a)(1) of theNational Labor Relations Act, as amended. The gravament All dates herein are in 1978 unless otherwise indicated.of' the complaint is that the ('ompavy, by its alleged super-visor and agent, Lead Bus Driver Rose Marousek. warnedand directed its employees from becoming or remainingmembers of the Union or giving assistance or support to theUnion; threatened its employees with plant closure or otherreprisals if' thev became or remained members of the Utnionor gave it assistance or support: and in the presence ofemployees threatened officials and representatives of' theUnion with bodily harm. The (omnpany's answer denies thecommission of the alleged unfair labor practices. All partieswere afforded full opportunity to participate, to present rel-evant evidence, to examine and cross-examine witnesses, toargue orally. and to ile briefs. Only the General Counselsubmitted a brief.'Upon the entire record in this case and from my obsera-tion of the demeanor of the witnesses, and having consid-ered the arguments of the counsel and the brief submittedby the General Counsel, I make the following:FINI)I(s ()I I A( I. Itt BStINESS () Ilie RISPOI()ENIJay Dee and Tom For are New York corporations whichmerged their respective businesses in 1961. The principalsare James D)eLuca, who is president of. Jay Dee and vicepresident of Tom For, and Charles Tomeo, who is presidentof Tom For and secretary of Jay Dee. It is undisputed thatat all times material Jay Dee and I'om For. i.e.. the Com-pany, were and are a single integrated enterprise engaged inthe business of providing bus transportation services andrelated services, with a common labor policy, and togetherconstitute a single employer within the meaning of the Act.The Company maintains its principal office and place ofbusiness in Roosevelt, New York, and maintains terminals,known as yards, in Roosevelt, Hicksville, Amityville, Hol-brook, and ('ommack, New York. The alleged unfair laborpractices took place at the Commack yard. In the operationof its business, the Company annually receives gross rev-enues in excess of $250,(00 and annually purchases suppliesvalued in excess of $50,(00 directly from firms located out-side the State of New York. I find, as the Company admits.that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Notwithstanding its admission that it is an employerwithin the meaning of the Act, and therefore subject to theBoard's jurisdiction, the Company argued at the hearingthat the Board should decline to assert its jurisdiction toremedy unfair labor practices in this case because most ofthe Company's operation consists of transporting publicand parochial school children pursuant to the Company'scontracts with various school districts. The Company reliedon the authority of Roesch Lines, Inc., 224 NL.RB 203(1976). in which the Board (Members Fanning and Jenkinsdissenting) applied the so-called "intimate connection"standard. Under this test, the Board may decline to assertits jurisdiction over a private employer who performs ser-vices for a governmental entity, which services are tradi-tionally performed by such entities themselves. The lead2 The Company requested leave to file a brief. but did not submit one.243 NLRB No. 114638 JAY DEE TRANSPORTATION. INC., ET AL..case authority for the intimate connection standard was Ru-ral Fire Protection Comnpanv, 216 NLRB 584 (1975). How-ever, in National ransportation Service, Inc., 240 NLRB565 (1979)., which issued subsequent to the hearing andtime for submission of briefs in this case, the Board aban-doned the intimate connection standard. The Board held, inessence, that it would assert jurisdiction over an employerwith close ties to an exempt entity if: ( I ) the employer itselfmeets the definition of "employer" in Section 2(2) of theAct; and (2) the employer has sufficient control over theemployment conditions of its employees to enable it to bar-gain with a labor organization as their representative.National Transportation for all practical purposes under-cuts any possible basis for declining to assert jurisdiction inthis case. As indicated, the Company admits that it is anemployer within the meaning of the Act. The school dis-tricts with which the Company does business exercise nodiscernible control over the Company's employees with re-gard to hiring, firing. supervision, discipline, work assign-ments, or the conferring of benefits. Indeed the Companydoes not contend otherwise. Supervision of drivers andother employees is exercised exclusively through the Com-pany's own supervisory personnel. The Company fixeswage scales and benefit programs for its employees whichare uniform, notwithstanding that the Company performsservices for a multiplicity of school districts as well as forprivate schools, at varying rates of compensation. There-fore, the evidence indicates that the Company has sufficientcontrol over the employn.ent conditions of its employees toenable it to bargain with a union as their representative.and it is appropriate to assert the Board'sjurisdiction in thiscase. National Transportation, supra,' Kal Leasing, Inc., 240NLRB 892 (1979). Even if the intimate connection standardwere still in effect, it would not preclude exercise of theBoard's jurisdiction in this case. The Company's contractswith school districts provide almost entirely for the trans-portation of handicapped children. In United Services forthe Handicapped, 239 NLRB 976 (1978). the Board heldthat such services are not those that a city, county, or statewould normally be required to provide, and therefore thatthe intimate connection standard would not be applicable.11. THE .ABOR ORGANIZAIO)N IN V()I[VDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. TE AI.I.E(iI) iUNFAIR ABOR PRAt II('SA. The Status of Rose MarousekTom Terranova, whose title is dispatcher, and who nor-mally works at the Amityville yard, is nominally in chargeof the Company's three yards in Suffolk County-Amityville.Holbrook, and Commack. The Commack complement con-sists of about 55 bus drivers, 21 matrons (who care for thechildren on the buses), two mechanics, and Lead DriverRose Marousek, who is the highest ranking individual atCommack. In addition to Terranova, there is a lead driverat Amityville (Eileen Ehrhardt), and another at Holbrook.There are about 35 drivers based at Holbrook and some 100drivers based at Amityville, including spare drivers whomay as needed be transferred to runs in and out of the otheryards. It may also be fairly inferred that the Amityville andHolbrook yards have matrons and mechanics in at least thesame proportion to drivers as at Commack. Terranova. asan adverse witness for the General Counsel, testified that hevisits the Commack terminal about once or twice a month.The Company denies that its lead drivers, and specitically,Rose Marousek are supervisors within the meaning of theAct. If so, this would mean that the Company has only onefirst-line supervisor for some 250 employees at three yards,and that some 80 employees at Commack normally func-tion without any immediate and responsible supervision.The facts and figures belie the Company's position. EvenTom Terranova, who as a company witness eidenced adetermination to "stonewall it" by denying that Marousekexercised even the most rudimentary discretion in dealingwith the Commack employees, was forced to admit in histestimony that Marousek did in fact exercise functions of asupervisory nature. Terranova testified that when a busbreaks down or the driver has a problem with a child orchildren which requires assistance (the latter being a eryreal problem as most of the passengers are children withlearning or other difficulties), Marousek may on her owninitiative dispatch someone to help. Alternatively, Marou-sek may instruct the driver or matron as to how to handlethe situation. I do not credit Terranova's attempt to backaway from his admission by asserting that Marousek couldonly dispatch help for a breakdown. Terranova also admit-ted that his lead drivers, including Marousek. prepare disci-plinary notices to employees for his signature. Jay DeePresident DeLuca, in his testimony admitted that Marou-sek reports problems to company dispatchers and "possi-bly" makes recommendations (Terranova is the only dis-patcher in Suffolk County. the other two being in charge inRoosevelt and Hicksville. respectively).I find incredible. Terranova's assertion that he learns ofemployee infractions of company rules or employee trafficviolations directly from the drivers themselves, or on hisown or from some unknown source- anyone, but Marou-sek. As Marousek is the only person who is normally inregular two-way radio contact with the Commack drivers, itis evident that she is the normal and usual source of suchinformation. I also find incredible, Terranova's assertionthat he personally, without any assistance from his threelead drivers. reviews a total of nearly 1.000 daily logs,which are turned in by the drivers to the lead driver eachweek. in order to determine whether drivers are taking orclaiming too much time on their runs. I credit the testimonyof driver Marie Benedetto and former driver JosephineCaputo that Marousek reviews the logs herself, and the tes-timony of Caputo that Marousek will warn employees whoshe believes are taking too much time. I further credit thetestimony of Caputo that Marousek will hire drivers with-out prior approval from Terranova. It is undisputed thatMarousck is rarely needed as a substitute driver. If she doesnot exercise supervisory authority. then it is difficult to seewhat function she does perform. other than to serne as abottleneck between the employees and responsible supcri-sion. It is unlikel\ that the drivers would be in constant639 DIC)FCISIONS OF NATIONAl. LABOR RA'l IONS BOARDradio communication with Marousek ift' there was little ornothing she could do about their problems and requestsexcept to tell them to call Terranova. If such were the case,the drivers could save much time and trouble by contactingTerranova directly, and the Company could dispense withMarousek's superfluous services. Furthermore, as will bediscussed, the statements attributed to Marousek. whichconstitute the alleged unfair labor practices in this case, andwhich are uncontroverted. coupled with the employees' re-sponses to those statements, evidence that Marousek did infact responsibly direct the work of the Commack employ-ees, and exercise close day-to-day control over the opera-tion at Commack.) I find that Marousek had authority to,and did, in the Company's interest, responsibly direct em-ployees in their work, and hire, assign and discipline em-ployees, and effectively recommend such action, includingdischarge. Therefore, Marousek was and is an agent of theCompany, acting on its behalf, and a supervisor within themeaning of Section 2(1 1) of the Act.B. The A legedl Unlafid C(onduc!On May 17 the Union commenced an organizationalcampaign with a meeting at which about six company em-ployees were present. On the morning of' Friday, May 19,union organizer Frank Galgano, accompanied by two vol-unteer organizers who were employees of another bus com-pany, went to the Company's Commack yard to distributeunion literature and solicit support among the employees.The three organizers stood outside the gate, on public prop-erty, and distributed literature and talked to the employeesas they arrived at the yard to begin their runs. Thereafterthe organizers heard a commotion with yelling, and RoseMarousek came up to the gate. Many of the drivers werenearby and could hear what she said. The testimony ofGalgano and employee organizer Frances McFall concern-ing her remarks is uncontroverted. Marousek yelled at theorganizers: "We don't want you union people here becauseyou're nothing but trouble. Get the hell out of here and stayaway from my workers." Marousek added that if a unioncame into the plant they would have to close up. Beforereturning, Marousek told the organizers "and stay awaystay the hell away from here before you get hit by a bus."Sometime later, as buses entered the yard, organizerMcFall heard a woman's voice on a bus two-way radiotelling the drivers not to stop at the gate because there werepeople from a union there, to pull right into the yard. andnot to speak to them. Although many drivers had been re-ceptive to the organizers when they first arrived, the driversI The Company called Marousek as a witness, but only or a limited pur-pose which I ruled to be immaterial to the issue of her status. I he Companyoffered to prove that some years earlier Marousek voted without challenge ina Board election. and that herjob had not changed since that time I rejectedthe offer. Marousek's status was never litigated or adjudicated in either arepresentation or an unfair labor practice proceeding. herefore the prol-erred matter, even if proven, would not preclude a finding on the e idenceadduced in this case that Marousek was a supervisor. NL. RB v F.loitWilianms, ('o, Inc. 345 F.2d 460, 463 (7th ('ir. 1965) Southern Pailn &Waerprooing (,a. Inc., 230 NI.RB 429. 436 (1977)1 Duo-Bed (i,,rporafitn.172 NI.RB 1581, t. 1 (11968).now tended to roll up their windows or throw the literatureback to the organizers.The inference is warranted, and I so find, that the voiceon the two-way radio was that of Rose Marousek. Marou-sek was the only person, and specifically the only woman,who was in regular radio contact with the drivers, and theinstruction was consistent with her earlier remarks to theorganizers. As indicated. the Company presented Marousekas a witness, but she did not deny making any of the state-ments attributed to her, including the instructions over thetwo-way radio. T'herefore, the logical inference may bedrawn. As the organizers were stationed on public property.the Company had no legitimate reason to prohibit contactbetween its employees and the organizers. The organizerswere stationed off the driveway. There is no evidence thatthey were standing in an unsafe location. Therelfore the in-lerence is warranted and I so find. that Marousek was notconcerned with their safety, but was threatening them withviolence. I find that the Company, by Marousek violatedSection 8(a)(I) of the Act by warning and instructing itsemployees not to communicate with the union organizers;4by threatening them with plant closure it' they designated orselected a union as their bargaining representative; and inthe presence of employees, by threatening the organizerswith bodily harm.' As two of the organizers were also em-ployees, the Company's unlawful conduct interfered withtheir statutory right to communicate with other employeesas well as with the statutory rights of the Company's ownemployees.CO)N(CI SIONS O{) LAWAI. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed in Section 7 ofthe Act, the Company has engaged, and is engaging in un-fair labor practices within the meaning of' Section 8(a)( ) ofthe Act.4. The aoresaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act, and it would effectuate the purposesof the Act for the Board to assert itsjurisdiction in this case.I [1 RI hNi))YHaving found that the Company has committed viola-tions of Section 8(a)( I) of the Act I shall recommend that itbe required to cease and desist therefrom and to post ap-propriate notices. In view of the serious nature of the unfairlabor practices found herein, including a threat of violenceand a threat of plant closure, I am recommending that theCompany be ordered to cease and desist from infringing in4 See Square Binding and Rulin (.. In(., 146 NL. R Bt 206. 213 (1964)1 seealso Giant Fd Markrts. Inc. 241 NLRB 727 1979).'See lfarlent Industrie (rp,,raion. t al. 166 NI.RB 703. 740 (1967).entd. suh nonm. Decalumri/le Sportner ('o I. in al el. v N I. R B. 406 .2d886 6th C(r. 1969).640 JAY DEE TRANSPORTATION. INC.. ET AL.any manner upon the rights guaranteed in Section 7 of theAct.6 In view of the integrated nature of the ('ompany'soperations. including frequent transfers of personnel fromone yard to another, and the fact that the Company's un-lawful conduct interfered with an organizational campaignwhich extended to all of the Company's yards. I shall directthat an appropriate notice be posted at the Company'smain office and at each of its yards. Wonder Markerts,r Inc..236 NLRB 787, 791 (1978).Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER7The Respondent. Jay Dee Transportation, Inc., and TomFor Transportation Corporation, Commack. New York. itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Warning or directing employees not to talk to unionorganizers.(b) Threatening union organizers with violence.(c) Threatening employees with plant closure if' they des-ignate or select a union as their bargaining representative.(d) In any other manner interfering with. restraining, orcoercing employees in the exercise of their rights to orga-nize: to form, join, or assist labor organizations to bargaincollectively through representatives of their own choosing:to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection: or torefrain from any and all such activities.2. Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) Post at its offices in Roosevelt, New York. and ateach of its yards, including its yard in Commack. NewYork, copies of the attached notice marked "Appendix.'I See N.L.R B. .Gissel Packing Co, Inc., 395 U.S. 575. 589. 615 (1969}:Muhi-Naional Ftd Service. Division of Schwan' Sales Enterprise. Inc. 238NLRB 1031 (1978).7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Ltabor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided n Sec. 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall he deemedwaived for all purposes.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posled Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."Copies of said notice, on forms provided by the RegionalDirector for Region 29. after being duly signed by Respon-dent's authorized representative, shall be posted by Respon-dent immediately upon receipt thereof. and be maintainedby it for 60 consecutive days thereafter. in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered. defaced,or covered by any other material.(b) Notify the Regional Director for Region 29. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPN 1)1 XNo i( u To Espil oY.ElIsPosIt) BY ORDER OF 111tNAII)ONAI LABOR RI ATIONS BOARI)An Agency of the United States GovernmentAfter a hearing at which all parties had an opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Act.as amended, and has ordered us to post this notice and tocarry out its provisions.VWL Wll. NOt warn or direct employees not to talkto union organizers.Wi wll.i. NIt threaten union organizers with vio-lence.Wti i II ) so threaten employees with plant closureif they designate or select a union as their bargainingrepresentative.Wt Wi II Ntl in any other manner interfere with.restrain, or coerce employees in the exercise of theirrights to organize. to orm, join, or assist labor organi-zations, including Local 854. International Brother-hood of leamsters. (hauffeurs. Warehousemen andHelpers of America. to bargain collectively throughrepresentatives of their own choosing. to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrainfrom any and all such activities.All our employees are free to become, remain or refuse tobecome or remain. members of said LOCAL 854 or anyother labor organization.JAY DI-l TRANSP()RIAII()N. IN(. AND ToM FORTRANSI')R A I I()N CORPORA I I()N641